       Case: 1:19-cv-00114-DAS Doc #: 25 Filed: 07/22/20 1 of 6 PageID #: 1025




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION



VICTOR LASHUN MOSLEY                                                                   PLAINTIFF



V.                                                      CIVIL ACTION NO, 1:19-CV-114-DAS



COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT



                                  MEMORANDUM OPINION


       This matter is before the court on the plaintiff’s complaint for judicial review of the

decision of the final decision of the Commissioner of Social Security denying Social Security

Disability benefits to the plaintiff. The parties have consented to entry of final judgment by the

United States Magistrate Judge and 28 U.S.C. § 636 (c), with any appeal to the Court of Appeals

for the Fifth Circuit. The court, having reviewed the record, the administrative transcript, the

briefs of the parties, the applicable law and having heard oral argument, finds as follows, to wit:

       1. THE ALJ’S DECISION

       The plaintiff was forty-six years old at the time of the hearing and had two years of

college education. He had a certificate in auto mechanics and had past work experience as an

assembly worker, maintenance man, forklift driver, taxi driver, grounds keeper, garbage man and

a sales associate. The ALJ found that he had the following severe impairments: deep vein

thrombosis, degenerative disc disease of the cervical spine, chronic obstructive pulmonary

disease, pulmonary embolism, and obesity. The ALJ found the plaintiff could perform sedentary
       Case: 1:19-cv-00114-DAS Doc #: 25 Filed: 07/22/20 2 of 6 PageID #: 1026




work except he would need a sit/stand option that would allow the person to alternate from

sitting to standing and from standing to sitting for 10 minutes after every hour. The plaintiff

could never use foot controls with the left lower extremity; never climb ladders, ropes or

scaffolds; only occasionally climb ramps and stairs and was limited to occasional exposure to

extreme heat, cold or pulmonary irritants, such as fumes, odors, dust, gases, and poorly

ventilated areas. The ALJ additionally found that he would need to elevate his left leg

periodically throughout the day to stool level.

       Mosley had swelling and pain in his left leg because of recurrent deep vein thrombosis,

which limited his ability to stand for very long. But when he was prescribed Zarelto, though he

was still having some swelling, he was doing well and not experiencing significant pain. He

ambulated without difficulty and had normal range of motion on musculoskeletal examinations.

       He said his chronic obstructive pulmonary disease caused shortness of breath and kept

him from walking long distances. He continued to smoke some and took albuterol for the

shortness of breath. He claimed he could stand for twenty or thirty minutes at a time and sit for

approximately the same length of time. He had some cervical spine straightening secondary to

muscle spasms and mild spondylosis at C-4-C-5 and C5-C6. He took Tramadol for his back

pain. Dr. Fleetwood performed a consultative examination. Mosley’s pulmonary function study

was normal. His cervical spine showed normal flexion, extension, rotation and lateral function.

He had normal motor strength, symmetric deep tendon reflexes and his joints appear normal. He

was able to squat and recover without assistance. She found he could lift and carry twenty

pounds frequently and twenty-five pounds occasionally. At six foot one, his weight ranged from

two hundred forty pounds to two hundred ninety-eight pounds.
       Case: 1:19-cv-00114-DAS Doc #: 25 Filed: 07/22/20 3 of 6 PageID #: 1027




       The ALJ held that based on the RFC the plaintiff could not perform any past relevant

work but could perform three different sedentary jobs and was, therefore, not disabled.

       2. ISSUES RAISED

       The plaintiff has broken down his argument under three headings. The first issue raised

addresses two prongs: A) that the ALJ erred in failing to recognize the seriousness of the

plaintiff’s need to elevate his left leg; and B) erred in assessing the RFC because of the

plaintiff’s need for a sit/stand option. The second argument is that the ALJ erred in creating an

RFC from a bare medical record with “no supporting medical opinions” and in failing to request

a second consultative examination or obtaining a medical expert to testify at the hearing. Under

the third issue the plaintiff makes two related arguments: that the ALJ erred in failing to

properly consider the report of the plaintiff’s treating physician (Dr. Borden) and in failing to

order a medical expert.

       A. RFC WITH NEED TO ELEVATE LEG AND RFC SIT/STAND OPTION

       The plaintiff argues that the ALJ failed to properly evaluate and consider the plaintiff’s

need to elevate his leg. The plaintiff testified at the hearing that he frequently needed to elevate

his leg because of swelling caused by chronic venous insufficiency. His testimony did not

specify whether he needed to have his leg elevated to stool height or hip height. The ALJ asked

the vocational expert if jobs would be available for an individual who had to frequently elevate

their leg to hip height. The vocational expert testified there would be no jobs available with that

limitation. He also asked the VE if jobs would be available if the plaintiff need to raise his leg on

a stool. The VE said that there would be no problem if he needed to use a stool.

       Plaintiff argues that the ALJ should have recognized that he needed to raise his leg up to

hip height to reduce the swelling, which would have rendered him disabled. The court finds
       Case: 1:19-cv-00114-DAS Doc #: 25 Filed: 07/22/20 4 of 6 PageID #: 1028




there is no error. The plaintiff himself did not testify about how high he had to raise his leg, and

the plaintiff conceded at oral argument that the medical records do not contain any instruction

from any medical provider indicating any need to elevate the leg.

        The plaintiff raised an interesting argument concerning the sit/stand option assessed by

the ALJ. The ALJ found the plaintiff could work at a sedentary level, but included a uniquely

worded sit/stand option. Specifically, the ALJ found the plaintiff would need a sit/stand option

“that would allow for the person to alternate from sitting to standing and from standing to sitting

for 10 minutes after every hour.” The plaintiff argues that this sit stand option would, with

sitting as the main position, result in less than two hours of standing time, and therefore would

place the plaintiff at a less than sedentary level of exertion.

        Supplemental briefs by the parties have not yielded any cases addressing this specific

issue. The government argues that the VE provided jobs with this sit/stand option and there is no

conflict with the DOT in the VE’s testimony. The plaintiff continues to argue that the sit/stand

option means that he is not capable of even sedentary work.

        The court does not agree with the plaintiff’s rigid interpretation of the sit/stand option.

Plaintiff interprets the sit/stand option as a precise mandate that means the plaintiff must sit for

precisely one hour; stand precisely for ten minutes; then return to sitting for precisely one hour.

This interpretation flies in the face of work-place realities.

        The court interprets the option as more permissive and flexible. It references changing

from sitting to standing and vice versa. It does not mandate either the time the plaintiff must

spend sitting or the time he must spend walking and standing. The court interprets this sit/stand

option as providing that whether sitting or standing, the plaintiff would never have to maintain a

postural position for more than one hour at a time, and that after changing positions, the job
       Case: 1:19-cv-00114-DAS Doc #: 25 Filed: 07/22/20 5 of 6 PageID #: 1029




would have to allow him at least ten minutes before returning to the prior position. The

described sit/stand option sets the maximum time the plaintiff had to hold the initial posture. It

describes the minimum, not maximum time, for the following postural position. One example of

a sit/stand option that meets the above requirement would be a job where the plaintiff sat for 45

minutes (less than the maximum) and stood for 15 minutes (more than the minimum). This ALJ

is simply describing a sit/stand option that is more restricted than “at will.” While this court

admittedly initially struggled with the novel wording, nothing in the record indicates the VE had

similar difficulties or failed to understand what the ALJ meant. The court therefore finds there

was no error as to this issue.

       B RFC ASSESSMENT NOT SUPPORTED BY MEDICAL OPINION

       The court finds no error in the ALJ’s determination of the plaintiff’s residual functional

capacity. There were opinions from the DDS physicians who opined the plaintiff could perform

light work. In considering other severe impairments shown by Mosley’s hearing testimony and

later medical records from his primary treating physician, the ALJ decided to reject the DDS

opinions and find that Mosley could only perform only a limited range of sedentary work. While

the treating physician did not provide a medical source statement, the ALJ discussed her findings

in some detail, including findings that his DVT was recurrent and caused him pain. When the

doctor responded to the recurrence by telling Mosley he needed to take Zarelto permanently, his

leg continued to swell, but he had no significant pain. The ALJ also noted this doctor found that

Mosley could ambulate without tenderness or difficulty.

       Because of questions about his pulmonary status, the ALJ ordered a post-hearing CE with

Dr. Fleetwood and required a pulmonary function test. The ALJ gave Fleetwood’s opinion

limited weight because she relied on Mosley’s subjective complaints. The plaintiff argues that
       Case: 1:19-cv-00114-DAS Doc #: 25 Filed: 07/22/20 6 of 6 PageID #: 1030




the ALJ should have ordered an additional CE or a called a medical expert if he was not going to

rely on Dr. Fleetwood’s report. Because the ALJ was concerned about Mosley’s pulmonary

status, and the CE answered that concern, the court does not find the failure to order another CE

was error.

       The plaintiff also complains about the fact that a couple of pages from Fleetwood’s report

are missing from the record. Because there is no showing that the ALJ saw or considered the

missing pages -- nor proof that these pages would make a difference in the outcome -- the court

finds the error is harmless.

       C. FAILURE TO ORDER ME TESTIMONY

       Finally, the plaintiff argues the ALJ failed to properly consider the records of Dr. Borden,

who treated Mosley for his recurrent deep vein thrombosis. He suggests that the ALJ needed the

assistance of a medical expert to understand the disease and to recognize that sporadic clearing

of symptoms did not mean this condition had resolved. Whether to call a medical expert would

be a matter for the ALJ to decide, and given the existence of the DDS expert opinions and the

consideration of the treating physician’s treatment notes, the court does not find the failure to

obtain testimony from a medical expert was error.

                                         CONCLUSION

       For the above reasons, the court finds that the decision is supported by substantial

evidence, and that there is no reversible error of law. A judgment shall be entered affirming the

decision of the Commissioner of the Social Security Administration.

        THIS, the 22nd day of July, 2020.



                                                      /s/ David A. Sanders
                                                      U.S. MAGISTRATE JUDGE
